           Case 2:15-cv-01687-JCM-PAL Document 101 Filed 03/06/19 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
 1
                                    FOR THE DISTRICT OF NEVADA
 2
     MARIO ESCOBEDO-GONZALEZ,                            No. 2:15-cv-1687-JCM (PAL)
 3
                     Plaintiff,
 4
 5          v.                                           ORDER GRANTING MOTION TO
                                                         CONTINUE TRIAL UNTIL MAY 20,
 6   MIKE POMPEO, in his official capacity as            2019
     Secretary of the Department of State, et al.,
 7
 8                   Defendants.
 9
10
            The Court having reviewed and considered the Parties’ Joint Motion to Continue Trial,
11
     ECF 99, and for good cause appearing, it is hereby ordered that the motion is granted. The trial
12
     in this matter is hereby scheduled for May 20, 2019 at 9:00 a.m. with the calendar call scheduled
13
     for May 15, 2019, at 1:30 p.m.
14
15
     DATEDonMarch
     Signed         7, 2019.
             this _____ day of _______________, 2018.
16
17
                                                          _________________________
18                                                        Hon. James C. Mahan
19                                                        United States District Judge

20
21
22
23
24
25
26
27
28



                                                     1
